Citation Nr: 0739029	
Decision Date: 12/12/07    Archive Date: 12/19/07

DOCKET NO.  05-31 873	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1. Entitlement to service connection for post-traumatic 
stress disorder.  

2. Entitlement to service connection for fibromyalgia to 
include as secondary to service-connected Reynaud's disease.  

3. Entitlement to service connection for bilateral hearing 
loss. 



REPRESENTATION

Veteran represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

J. Horrigan, Counsel  

INTRODUCTION

The veteran, who is the appellant, served on active duty for 
training from August 16, 1993, to December 10, 1993.

This matter is before the Board of Veteran's Appeals (Board) 
on appeal of rating decisions of a Department of Veterans 
Affairs (VA) Regional Office (RO) in June 2004, denying 
service connection for fibromyalgia, and in October 2006, 
denying service connection for post-traumatic stress disorder 
and for hearing loss. 

In August 2007, the Board asked the veteran to clarify 
whether he wished to attend a hearing before a Veterans Law 
Judge.  As the veteran has not responded, it is assumed that 
he does not want a hearing. 

The claims of service connection for fibromyalgia and for 
hearing loss are REMANDED to the RO via the Appeals 
Management Center in Washington, DC.


FINDING OF FACT

The veteran did not serve in combat, and the current 
diagnosis of post-traumatic stress disorder is unrelated to 
the veteran's military service. 


CONCLUSION OF LAW

Post-traumatic stress disorder was not incurred in or 
aggravated by service.  38 U.S.C.A. § 1110, 5107(b) (West 
2002): 38 C.F.R. §§ 3.303, 3.304(f) (2007).




The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and 
implemented in part at 38 C.F.R § 3.159, amended VA's duties 
to notify and to assist a claimant in developing information 
and evidence necessary to substantiate the claim.

Duty to Notify

Under 38 U.S.C.A. § 5103(a), VA must notify the claimant of 
the information and evidence not of record that is necessary 
to substantiate the claim, which information and evidence VA 
will obtain, and which information and evidence the claimant 
is expected to provide. Under 38 C.F.R. § 3.159, VA must 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim.

The VCAA notice requirements apply to all five elements of a 
service connection claim. The five elements are: 1) veteran 
status; 2) existence of a disability; 3) a connection between 
the veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability. Dingess 
v. Nicholson, 19 Vet. App. 473 (2006).

Also, the VCAA notice requirements apply to all five elements 
of a service connection claim. The five elements are: 1) 
veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The VCAA notice must be provided to a claimant before the 
initial unfavorable adjudication by the RO. Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).

On the claim of service connection for post-traumatic stress 
disorder, the RO provided pre- and post- adjudication VCAA 
notice by letters, dated in September 2005 and in March 2006.  
The veteran was notified of the evidence needed to 
substantiate the claim of service connection for post-
traumatic stress disorder, namely, evidence of current 
disability; evidence of an injury or disease or event in 
service, causing injury or disease; and evidence of a 
relationship between the current disability and the injury, 
disease, or event in service.  He was also asked to completer 
a PTSD questionnaire. 

The veteran was notified that VA would obtain service 
records, VA records, and records of other Federal agencies 
and that he could submit private medical records or authorize 
VA to obtain private medical records on his behalf.  He was 
asked to submit any evidence that would include that in his 
possession.  The notice included the general provision for 
the effective date of the claim and for the degree of 
disability assignable.  

As for content of the VCAA notice, the documents 
substantially complied with the specificity requirements of 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (the relative 
duties of VA and the claimant to obtain evidence, except for 
identifying the evidence needed to substantiate a claim); of 
Charles v. Principi, 16 Vet. App. 370 (2002) (identifying the 
document that satisfies VCAA notice); of Pelegrini v. 
Principi, 18 Vet. App. 112 (2004) (38 C.F.R. § 3.159 notice); 
and of Dingess v. Nicholson, 19 Vet. App. 473 (notice of the 
elements of the claim). 

To the extent that the VCAA notice about the provisions for 
the effective date of the claims and for the degree of 
disability assignable was provided after the initial 
adjudication, the timing of the notice did not comply with 
the requirement that the notice must precede the 
adjudication.  The procedural defect was cured as after the 
veteran was provided content-complying VCAA notice, the claim 
was subsequently readjudicated as evidenced by the statement 
of the case, dated in March 2007.  Mayfield v. Nicholson, 499 
F.3d 1317 (Fed. Cir. 2007) (Timing error cured by adequate 
VCAA notice and subsequent readjudication without resorting 
to prejudicial error analysis.).

Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate the claim.  In March 2006, the RO asked the 
veteran for additional information about any in-service 
stressor as his previous submission was insufficient to allow 
for the development of credible supporting evidence that the 
claimed stressor occurred.  The veteran did not respond with 
additional information.  The service medical and personnel 
records are associated with the claims file.  VA records and 
non-VA records have been obtained.  In the absence of 
competent evidence of a causal connection between the current 
post-traumatic stress disorder and the veteran's military 
service, there is no obligation to obtain a medical opinion 
under the duty to assist.  38 C.F.R. § 3.159(c)(4).  Wells v. 
Principi, 326 F.3d 1381 (Fed. Cir. 2003).  

As the veteran has not identified any additional evidence 
pertinent to the claim and as there are no additional records 
to obtain, the Board concludes that the duty-to-assist 
provisions of the VCAA have been complied with.


REASONS AND BASES FOR FINDING AND CONCLUSION

Factual Background

The service personnel records show that the veteran was on 
active duty for training with the Arkansas Army National 
Guard, and he was discharged from the National Guard after 
about four months.  While on active duty for training, the 
veteran did not leave the United States. 

The service medical records contain no complaint, finding, 
history, or diagnosis of post-traumatic stress disorder.  In 
November 1993, the veteran was evaluated for right hip pain, 
which existed prior to service.  The veteran was subsequently 
discharged from the National Guard because he did not meet 
the medical fitness standards for enlistment due to the right 
hip pain.  

The veteran is service-connected for bipolar disorder, which 
is rated 30 percent disability.    



After service, VA records disclose that in June 2005 the 
veteran was hospitalized for depression.  The veteran 
complained of symptoms of post-traumatic stress disorder 
related to abuse as a child and about his experience, 
relating to tornado in 1997.  It was noted that the veteran 
had no combat trauma and he was not sexually abused while in 
the military.  The diagnosis was post-traumatic stress 
disorder.  The VA health-care provider reported that the 
veteran met the diagnosis of post-traumatic stress disorder 
because of his abuse as a child and his experience, relating 
to a tornado in 1997. 

In December 2005, the veteran stated that he was stationed at 
Fort Benning, Georgia from August to December 1993 and that 
he could not deal with his job because of the "problems" he 
was having.  In a document, dated in March 2006, the RO noted 
that the veteran stated that he was injured on August 12, 
1993.  The veteran entered active duty for training on August 
16, 1993. 

The veteran did not respond to the RO's request for 
additional information about any in-service stressor, and he 
failed to report to a VA psychiatric examination in 
conjunction with his claim. 

Principles of Service Connection

Service connection may be granted for a disability resulting 
from an injury or disease incurred or aggravated in active 
military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  

Service connection for post-traumatic stress disorder 
requires medical evidence diagnosing the condition in 
accordance with § 4.125(a); a link, established by medical 
evidence, between current symptoms and an in-service 
stressor; and credible supporting evidence that the claimed 
in-service stressor occurred.  

If the evidence establishes that the veteran engaged in 
combat with the enemy and the claimed stressor is related to 
that combat, in the absence of clear and convincing evidence 
to the contrary, and provided that the claimed stressor is 
consistent with 


the circumstances, conditions, or hardships of the veteran's 
service, the veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.  38 C.F.R. § 
3.304(f).

Analysis

On the record, there is a diagnosis of post-traumatic stress 
disorder by a VA health-care provider sufficient to establish 
the current disability of post-traumatic stress disorder.

Although the record contains a diagnosis of post-traumatic 
stress disorder, this does not end the inquiry because the 
diagnosis satisfies only one element required in order for 
service connection for post-traumatic stress disorder to be 
awarded.  In addition, there must be evidence establishing 
the occurrence of the in-service stressor and medical 
evidence to link the stressor to the current diagnosis. 

On the question of the occurrence of an in-service stressor 
to support the diagnosis of post-traumatic stress disorder, 
the evidence necessary to establish the occurrence of an 
in-service stressor varies depending on whether or not the 
veteran engaged in combat with the enemy.  Gaines v. West, 11 
Vet. App. 353, 358 (1998). 

If it is determined through military citation or other 
supportive evidence that a veteran engaged in combat with the 
enemy, and the claimed stressor is related to combat, the 
veteran's lay testimony regarding the reported stressor must 
be accepted as conclusive evidence as to the actual 
occurrence and no further development or corroborative 
evidence will be necessary, provided that the testimony is 
found to be satisfactory and consistent with the 
circumstances, conditions or hardships of such service.  38 
U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d), (f).  The record 
does not show and the veteran does not argue that he served 
in combat. 

Where a determination, as here, is made that the veteran did 
not serve in combat, the veteran's lay testimony alone will 
not be enough to establish the occurrence of the alleged 
stressor.  Moreau v. Brown, 9 Vet. App. 389, 395 (1996); 
Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996).  

Where a combat stressor is not involved, the record must 
contain credible supporting evidence that the claimed in-
service stressor occurred.  Zarycki v. Brown, 6 Vet. App. 91, 
98 (1993). 

As for an in-service stressor, the veteran stated that he 
could not deal with his job because of the "problems" he 
was having, but he has not further identified the 
"problems."  The service medical records do show that the 
veteran had problems with his right hand and right hip, but 
there is no documentation of any psychiatric abnormality.  As 
the veteran has not provided additional information, the 
record is insufficient to allow for the development of 
credible supporting evidence that the claimed noncombat 
stressor occurred.  And the veteran has not presented any 
other evidence, pertaining to an in-service noncombat 
stressor.  For these reasons, there is no favorable competent 
and credible evidence of any in-service stressor.

The record does establish that the credible supporting 
evidence of a stressor is wholly unrelated to the veteran's 
military service as the diagnosis of post-traumatic stress 
disorder by a VA health-care provider was based on the 
veteran's abuse as a child and his experience, relating to a 
tornado in 1997.  The VA health-care provider noted that the 
veteran had no combat trauma and he was not sexually abused 
while in the military.  This evidence is uncontroverted.  

On the basis of all the evidence of record, the Board finds 
that the veteran did not serve in combat, his statements 
alone are insufficient to establish the occurrence of an in-
service stressor, and the credible supporting evidence of a 
stressor is unrelated to the veteran's military service.

To the extent that the veteran relates post-traumatic stress 
disorder to service, where as here, the determinative issue 
involves a question of a medical diagnosis or of medical 
causation, competent medical evidence is required to 
substantiate the claim because a layperson is not competent 
to diagnose post-traumatic stress disorder or to offer an 
opinion about medical causation, as by regulation the 
diagnosis of post-traumatic stress disorder requires medical 
evidence diagnosing the condition in accordance with 
Diagnostic and Statistical Manual of Mental Disorders (DSM-
IV).  38 C.F.R. § 3.304(f).  For this reason, the Board 
rejects the veteran's statements as competent evidence to 
substantiate the claim.  Jandreau v. Nicholson, 492 F.3d 1372 
(Fed. Cir. 2007).   

Since there is no competent and credible evidence that the 
current diagnosis of post-traumatic stress disorder is 
related to an in-service stressor, the preponderance of the 
evidence is against the claim and the benefit-of-the-doubt 
standard of proof does not apply.  38 U.S.C.A. § 5107(b).


ORDER

Service connection for post-traumatic stress disorder is 
denied.


REMAND

On the claim of service connection for fibromyalgia, the 
record shows that in June 2005 the veteran's file was to be 
sent to the Dallas VA Medical Center so that a physician 
could review the file and render an opinion on whether 
fibromyalgia was caused by service-connected Raynaud's 
disease, and the veteran's presence was not required.  

In July 2005, a VA examination for fibromyalgia was canceled 
because VA could not reach the veteran.  In February 2007, a 
VA examination for fibromyalgia was canceled because the 
veteran failed to report.   

As a medical opinion rather than a medical examination is 
needed to decide the claim, as VA was seeking a VA medical 
opinion in developing the claim, and as the development has 
not been completed, further action under the duty to assist 
is needed.  



On the claim of service connection for hearing loss, the RO 
cited and relied on evidence of VA records, dated in April 
2006, which have not been associated with the claims file.  
For this reason, further evidentiary development is required 
prior to deciding the claim.  

Accordingly, the case is REMANDED for the following action:

1. Arrange to have the veteran's file 
reviewed by VA  neurologist to 
determined whether it is at least as 
likely as not that the veteran's 
fibromyalgia is caused or aggravated by 
service-connected Raynaud's disease.  

In formulating the opinion, the 
examiner is asked to consider that the 
term "at least as likely as not" does 
not mean "within the realm of 
possibility."  Rather, it means that 
the weight of the medical evidence both 
for and against the conclusion is so 
evenly divided that it is as medically 
sound to find in favor of as it is to 
find against.  If the requested opinion 
cannot be provided without resort to 
speculation, the examiner should so 
state.

Also the term "aggravation" means an 
increase in severity, that is, a 
worsening of the underlying condition 
as contrasted to a worsening of 
symptoms.

2. Obtain VA records since April 2006, 
pertaining to the evaluation or 
treatment of hearing loss. 





3. After the development requested has 
been completed, adjudicate the claim of 
service connection for fibromyalgia, 
applying 38 C.F.R. § 3.310, and the 
claim of service connection for hearing 
loss.  If any benefit sought remains 
denied, furnish the veteran a 
supplemental statement of the case and 
return the case to the Board.

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



______________________________________________
GEORGE E. GUIDO JR.  
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


